Citation Nr: 0900015	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

The December 2003 rating decision granted service connection 
for the disability at issue, and assigned a 10 percent 
initial rating, effective from January 31, 2002.  A rating 
decision dated in October 2006 assigned an increased initial 
rating of 30 percent, effective from January 31, 2002.

In March 2006, a formal RO hearing was held, at which the 
veteran testified.  A transcript of the hearing is of record.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by complaints of poor sleep, nightmares, 
anxiety, intrusive thoughts of war, and hostility or an 
inability to be in the vicinity of people of Asian descent; 
objectively, the evidence of record indicates that the 
veteran has normal speech, no deficits in comprehension, 
intelligence, or judgment, with a Global Assessment of 
Functioning (GAF) score indicating moderate impairment upon 
VA examination. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

Because the December 2003 rating decision granted the 
veteran's claim for service connection for PTSD, such claim 
is now substantiated.  His filing of a notice of disagreement 
as to the December 2003 determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A.
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for rating the PTSD at 
issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above that assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records (STRs), VA 
examination reports, and private treatment reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or where the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008). 

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).
Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to his claim.

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  
After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation through the entirety of the 
rating period on appeal.  Again, as noted above, in order to 
assign the next higher rating, the record must show that the 
veteran experiences reduced reliability and productive due to 
symptoms of PTSD such as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, impaired judgment, impaired long and short 
term memory, impaired abstract thinking, and difficulty 
establishing and maintaining effective work and social 
relationships, and mood disturbances.  Such findings are not 
contained in the record.  The reasons and bases for this 
conclusion will be discussed below.

The competent evidence fails to reveal communication 
difficulties.  The report of the 2005 VA examination reflects 
that the veteran's speech was delivered in a moderate tone 
and pace.  The content was rational, goal-directed and 
articulate, fully consistent with his educational background.  

With regard to panic attacks, the 2002 VA examination report 
reflects no history of panic attacks.  The report of the 2005 
VA examination reflects the veteran reported anxiety that 
will usually last a few minutes in duration, up to 15 
minutes. The report refers to the anxiety as an "almost" 
panic-like attack.  When questioned at the March 2006 VA 
hearing, about whether he had any problems with motivation, 
panic attacks or depressed mood, the veteran contended that 
he had depression but did not mention anything about panic 
attacks.

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  With respect 
to recall, the report of the 2002 VA examination reflects 
that the veteran gave no indication of having any difficulty 
in memory during the examination.  Furthermore, the examiner 
opined that his memory was competent to allow him to have 
continued to work as a card dealer.

The report of the 2005 VA examination reflects the veteran is 
fully responsible for his self care.  He is fully responsible 
for doing the chores around his house, including yard work.  
He is fully responsible for doing his own shopping and 
handling his own money and paying his bills.  He does his own 
driving.  The examiner opined that the veteran is competent 
to manage his financial and medical affairs.  

Regarding occupational functioning, the veteran stated in his 
January 2002 statement in support of his claim that his PTSD 
had made it difficult for him to focus and deal with all 
nationalities at work.  However, the evidence of record does 
not demonstrate that the veteran's PTSD symptomatolgy has 
limited his employability to the extent that the next-higher 
50 percent evaluation would be appropriate.  The veteran has 
worked as casino card dealer since 1993.  The report of the 
2005 VA examination reflects the veteran thinks about the war 
when is trying to concentrate at work; however, there is no 
evidence of record that his employer has been dissatisfied 
with his work.  In addition, a private psychiatric clinic 
progress note, dated in October 2004, indicates the veteran 
was "safe" with his job.  When evaluating occupational 
functioning, it is probative that the veteran has been 
gainfully employed in the same occupation for the last 15 
years.
 
The September 2005 letter from a clinical psychologist noted 
that the veteran's occupational functioning is seriously 
impaired and he must work nights due to his chronic problems 
with sleep and nightmares.  However, the 2005 VA examination 
reflects that the veteran's work hours coincide well with his 
decreased sleep at night.

The October 2004 clinical psychologist letter indicated the 
veteran continues to be underemployed, had problems at his 
job and "he has difficulty working with the general public 
due to strong racial prejudice towards Asians."  Other 
treatment and examination records also indicate that the 
veteran does not like being around patrons of Asian descent.  
However, the veteran also reported that due to his early 
morning working hours, he has limited contact with such 
patrons. 

The veteran averred during the March 2006 VA hearing, and in 
his written brief, that when he encounters Asians at work, he 
forgets what he is doing and has to call a supervisor for 
assistance.  However, as noted above, the veteran has also 
stated that he has little contact with Asians due to his work 
hours.  Mild memory loss corresponds to a 30 percent 
disability rating, which is warranted for occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 

The Board acknowledges that the veteran has some difficulty 
in establishing effective social relationships.  The 2004 and 
2005 clinical psychologist letters indicate the veteran is 
socially withdrawn, anticipates anger and conflict, and has 
severely impaired social functioning due to depression and 
suspiciousness and avoidance.

The record reflects that the veteran reported at his 2005 VA 
examination, that he is a loner by choice, does not date, 
usually does not go out anywhere, and prefers to stay around 
the house.  He noted that since his father's death, he has 
been particularly reticent about getting out.  However, the 
veteran also noted that a co-worker friend who lives in his 
neighborhood usually visits with him.  He also enjoys 
visiting an older friend, who is also a military veteran. 

The 2005 VA examiner noted that the impact of the veteran's 
PTSD symptoms likely fluctuates and the examiner would rate 
him as in the moderate range of impairment.

GAF Scores

The record indicates the veteran has been assigned three 
different GAF scores during a three year period.  The report 
of a 2002 VA examination reflects the veteran was assigned a 
GAF score of 65.  Treatment records from a private 
psychiatric clinic indicate scores of 60 (April and September 
2003), and 65 (May and June 2003).  When considering that the 
private clinic had assigned the veteran a GAF score of 60, 
the VA examiner opined that "there are probably times where 
he has greater difficulty than that but also times when he 
probably functions somewhat better."  The VA examiner 
assigned a GAF score of 51. 

The 2002 and 2003 scores of 65 indicate the veteran has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  

The 2003 score of 60, and the 2005 score of 51, indicate the 
veteran has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.

Conclusion

The Board finds that the veteran's PTSD disability picture 
more nearly approximates the criteria required for the 
presently assigned 30 percent, and that a higher rating is 
not warranted by the evidence of record.  38 C.F.R. § 4.7.  
The evidence does not establish that the veteran has speech 
impairments, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of short and 
long-term memory (other than that which is already reflected 
in the 30 percent evaluation), impaired judgment, or impaired 
abstract thinking.
  
The record reflects that the veteran has described himself as 
a loner and has difficulty at work, but also indicates that 
he has two friends and has been employed by the same company 
for the past 15 years.

In addition, with regard to other ratings higher than 30 
percent, the Board finds the veteran's symptoms do not 
warrant such a rating.  Although, the veteran's 
representative has averred that the veteran has had periods 
of anger, there was no evidence of record of unprovoked 
irritability with periods of violence.  There is no 
indication of social or homicidal thoughts, except for one 
reported suicidal thought in 1992, and a suicidal thought 
when his marriage was ending.  The record is not clear if 
this is the same incident; nevertheless, the evidence of 
record indicates that no suicidal thought resulted in a 
serious plan or executed attempts.  There is no evidence of 
record of persistent delusions or hallucinations or grossly 
inappropriate behavior 

There is no evidence of record of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene (to the contrary the veteran was described as having 
good grooming at his 2002 VA examination and very good 
grooming and hygiene at his 2005 VA examination), or 
difficulty in adapting to stressful circumstances. 

As noted above, it is not expected that every single symptom 
within a set of diagnostic criteria be exhibited; however, 
the veteran does not exhibit the majority of the symptoms 
which would warrant a 50 percent or higher rating under 
Diagnostic Code 9411.

The evidence overwhelmingly confirms that the presently 
assigned 30 percent rating most closely approximates the 
veteran's disability picture throughout the entire rating 
period on appeal.  As a preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e. beyond 
that already contemplated in the assigned evaluation) or 
necessitated any frequent periods of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  Hence, referral for consideration of 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


